Lorain County, No. 3868. Reported at 32 Ohio St. 3d 380, 513 N.E. 2d 754. Upon consideration of the motion filed by counsel for appellant to stay the execution of sentence in the above-styled cause pending the exhaustion of state post-conviction remedies, and it appearing from the exhibits to the motion that a petition for post-conviction relief has been filed by appellant with the Lorain County -Court of Common Pleas, IT IS ORDERED by the court that said motion be, and the same is hereby, granted, effective October 26, 1988.
IT IS FURTHER ORDERED by the court that compliance with the mandate and execution of sentence be, and the same are hereby, stayed pending the exhaustion of all proceedings for post-conviction relief before courts of this state.